The opinion of the court was delivered,
by Read, J.
This judgment must be reversed, the court having directed the jury to render a verdict for the plaintiff, “ believing that fraud in fact and fraud in law are both palpably manifest in the whole transaction.” Fraud in fact was a question for the jury, and the court had no power to take it away from them and to decide it themselves, however plain a case it might be.
The plaintiff had two judgments against his son-in-law, S. M. Mitchell, entered on the 3d January 1870, for $600 and $100, and William Roberts also held a judgment against him for $620, entered 12th January 1870. Fi.' fas. were issued on all these judgments, and the defendant claimed the benefit of the Exemption Law, and the whole property levied upon was regularly appraised at $217.75, and of course left in the defendant’s possession.
So far as regarded the appraised articles, they were in relation to these three judgments the exclusive property of Mitchell who could sell or retain them as he thought proper. If sold, Roberts could neither follow the goods or the proceeds. The error, therefore, in the court was in not separating the goods not appraised from those which were exempted and appraised, and which were not in any manner subject to seizure as the goods of the defendant or of the purchasers from him.
Judgment reversed, and venire de novo awarded.